         Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 1 of 24




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONNA M. HILL,                                       )
                                                      )
                    Plaintiff,                        )
                                                      )    Civil Action No. 2:13-cv-1604
            v.                                        )    Honorable Nora Barry Fischer
                                                      )
 JAMES BARNACLE, et al.                               )    ELECTRONICALLY FILED
                                                      )
                    Defendants.                       )
                                                      )

                                   MEMORANDUM OPINION

        In this a civil rights action under 42 U.S.C. § 1983 Plaintiff, Donna M. Hill (“Mrs. Hill”),

alleges that her prison visitation rights were unlawfully suspended. Specifically, she claims that in

2012 the Defendants retaliated against her for having engaged in protected activity, including her

longtime work as a prisoners’ rights advocate, a letter-writing campaign she undertook in support of

her husband, inmate Dwayne Hill, and her history of litigation involving the Department of

Corrections. (Docket No. 3). After a lengthy procedural history, three Defendants remain in this

matter: Steven Glunt, David Close, and Byron Brumbaugh, each of whom was employed by the

Pennsylvania Department of Corrections in 2012 and took part in the decision to indefinitely

suspend Mrs. Hill’s visitation privileges. (Docket No. 137, at 3-5). However, Defendants deny a

retaliatory purpose in suspending Plaintiff’s visitation privileges, and instead argue that the decision

was rationally related to their legitimate penological interest in protecting the safety and security of

the prison facility. (Id.).

        Presently before the Court are two motions in limine filed by Defendants; the first seeks to

exclude testimonial and documentary evidence concerning Mrs. Hill’s history of prison rights
        Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 2 of 24




advocacy, while the second seeks to exclude letters sent between Mrs. Hill, Dwayne Hill, and

various Department of Corrections officials following the suspension of her visitation privileges.

(Docket Nos. 203; 206). The Court has received and reviewed Defendants’ Motion in Limine (First)

and their Brief in Support thereof, (Docket Nos. 203; 204), as well as Plaintiff’s Response and Brief

in Opposition, (Docket Nos. 210; 211). Likewise, the Court has considered Defendants’ Motion in

Limine (Second) and Brief (Docket Nos. 206; 207), along with Plaintiff’s corresponding Response

and Brief (Docket Nos. 212; 213). The Court held oral argument concerning both motions on May 6,

2021.1 (Docket Nos. 216; 219). Accordingly, these motions are ripe for disposition. For the reasons

that follow, Defendants’ Motion in Limine (First) is granted; Defendants’ Motion in Limine (Second)

is granted, in part, and denied, in part.

    I. BACKGROUND

            A. Factual History

        Mrs. Hill is a longtime prisoners’ rights advocate whose husband, Dwayne Hill (“Mr. Hill”),

and daughter, Charmaine Pfender (“Ms. Pfender”), are both serving life sentences in the custody of

the Pennsylvania Department of Corrections (“DOC”). (Docket No. 149-1, at 2-3). Mrs. Hill’s

claims are based upon events alleged to have occurred while her husband was incarcerated at SCI

Houtzdale in 2011 and 2012. During that time, Defendant Steven Glunt was the Superintendent at

this facility, Defendant David Close was the Deputy Superintendent for Facilities Management, and

Defendant Byron Brumbaugh was the Intelligence Captain. (Docket No. 137, at 3-5).




1
 The Court notes that the filing of the transcript of the May 6, 2021 oral argument in this matter
was delayed by Defendants’ failure to pay the court reporter’s invoice. Notwithstanding the
same, the transcript was filed on the record on August 2, 2021 with the Court’s permission.
                                                  2
        Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 3 of 24




       In 2011, Mrs. Hill learned that Mr. Hill had allegedly been sexually assaulted by a DOC

officer at SCI Houtzdale. (Docket No. 173, at 2). Although Mr. Hill reported the alleged incident, his

report was deemed unfounded. (Docket No. 3, at ¶ 10). As a result of his complaint about the sexual

abuse, Mrs. Hill contends that her husband began to suffer threats, violence, and other repercussions

from the prison staff, including the mental health unit stopping his medication and counseling

sessions. (Id. at ¶ 11). Shortly thereafter, Mr. Hill was also removed from his Z-Code (single cell)

status, which he was originally given due to claustrophobia and had maintained for most of the time

during his almost 20 years’ incarceration. (Id.). When DOC staff tried to place Mr. Hill in a double

cell with another inmate, an incident ensued, and Mr. Hill was ultimately sent to the Restricted

Housing Unit after allegedly setting a mattress on fire. (Id.).

       In response to her husband’s problems while incarcerated, Mrs. Hill wrote letters to various

news outlets, state lawmakers, and prison officials, including a letter dated November 5, 2011 to

DOC Secretary John E. Wetzel. (Docket No. 149-1, at 4; Docket No. 149-4, hereinafter “the

November 5 letter”). The November 5 letter reflects that copies were also sent to “Supt. Glunt, State

lawmakers, news media and Dwayne Hill.” (Docket No. 149-4). This letter expressed Mrs. Hill’s

concerns about her husband’s physical and mental health and requested an investigation as to why

her “husband was so abruptly no longer seen by a therapist, taken off the mental health tracking list

and was forced to be placed into a cell with another prisoner, which terrified him.” (Id.).

       On April 5, 2012, the same day that Mr. Hill was released from the Restricted Housing Unit

following the mattress incident, there was another incident between Mr. Hill and corrections officer

(“CO”) Rightnour. The nature of this incident is disputed. Defendants claim that Mr. Hill again


                                                  3
        Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 4 of 24




refused to be put into a double cell with another inmate and then, without provocation, began

punching CO Rightnour in the head and face.2 (Docket No. 138-1, at 15). Then, Mr. Hill allegedly

confronted other staff members who arrived at the scene, threatening to kill them with a pen he

retrieved from his cell. (Id.). Mrs. Hill and her husband dispute that Mr. Hill ever assaulted CO

Rightnour. (Docket No. 149-2, at 4). Rather, Mrs. Hill asserts that when her husband was released

from isolation, prison officials attempted to place him in a cell with a known violent offender, and he

informed the CO that he feared for his life and could not be double-celled. (Id.). The CO then

became combative, began making orders and threats, and attempted to push Mr. Hill into the cell.

(Id.). When that was unsuccessful, the CO falsely accused Mr. Hill of assaulting him. (Id.). After this

incident, Mr. Hill was once again placed in the Restricted Housing Unit, where Mrs. Hill claims he

continued to suffer retaliation from DOC staff, including having his food tampered with and having

his personal belongings go missing. (Docket No. 3, at ¶ 13).

        Defendant Brumbaugh was assigned to investigate the April 5 incident. The information and

conclusions in his report (the “Brumbaugh Report”), dated April 11, 2012, are heavily disputed by

the parties. With respect to the incident itself, the Brumbaugh Report concludes that Mr. Hill

committed an unprovoked physical assault on CO Rightnour. (Docket No. 138-1, at 15).

Specifically, the report states:

                Rightnour stated that as he was making a guard tour, [Mr.] Hill
                informed him that he wasn’t going to do the “double cell” thing
                Rightnour responded by telling Hill that if he refused to enter the cell
                upon termination of block out, he would have to issue Hill a
                [misconduct]. Hill replied by saying, “Well, I’m not going in when
                block out is over.” When Rightnour turned and walked away from
2
 Although Defendant Glunt referenced video evidence of the assault, it was never produced to the
Court. (Glunt Depo., Docket No. 138-3, at 36).
                                               4
        Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 5 of 24




               Hill, Hill began punching Rightnour in his face and head with a
               closed fist. At this point, Rightnour tucked his head and attempted to
               “cover up” but Hill continued to strike him. As staff arrived, Hill
               stopped and stood in his doorway saying, “. . . come get some.” As
               additional staff began to arrive, Hill entered his cell and the door was
               secured. Staff observed Hill inside of his cell pick up a Bic pen from
               the desk and state, “Come on . . . I wanna kill one of you.” Eventually
               Hill agreed to be cuffed through the cell wicket and was escorted to
               the Restricted Housing Unit without further incident.
Id.

       The Brumbaugh Report further concludes, based upon a letter and a phone call between Mr.

and Mrs. Hill, that Mrs. Hill had prior knowledge of her husband’s intent to assault a CO and had

encouraged him to do so. (Id.; Brumbaugh Decl., Docket No. 138-1 at 36). In support of that

conclusion, the report cites an April 2, 2012 letter, which Mrs. Hill admits writing under the

fictitious name “Angel Jackson,” in which she tells her husband: “I also think they don’t want to

mess with you about the Z Code until your time is up. If I was you, I know what I’d do, but I can’t

say. They would use it against me.” (Id. at 16; Docket No. 149-1, at 6-7). Mrs. Hill argues that by “I

know what I’d do,” she was referring to her advocacy work and not encouraging violence. (Docket

No. 149-1, at 6-7).

       The Brumbaugh Report also indicates that Mrs. Hill spoke to Mr. Hill on the phone just

hours prior to the incident with CO Rightnour on April 5, 2012. (Docket No. 138-1, at 16). The

report summarizes the content of the call as follows:

                       Hill states that he will be going back to the L-5 tonight because he
                       was placed in a double cell. Pfender tells Hill to do what he needs to
                       do and she supports him no matter what he does and its [sic] no big
                       deal for her. She will still get to see Hill through their visits and if
                       she can do anything to help, just ask.


                                                  5
        Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 6 of 24




(Id.). The report notes that Mrs. Hill was using a telephone number other than her own so that she

would not be monitored or create suspicion, and the transcript of the April 5 call confirms that Mrs.

Hill was once again using the alias “Angel.” (Docket Nos. 138-1, at 16; 149-6). Mrs. Hill denies

making the statements attributed to her during the April 5 phone call. (Hill Decl., Docket No. 149-1,

at 6). A transcript of the call confirms that the statements attributed to Mrs. Hill were not verbatim

quotes from the conversation. (Docket No. 149-6).

       The Brumbaugh Report also references several previous incidents involving Mrs. Hill that

took place either at SCI Houtzdale or institutions where her husband was formerly incarcerated,

including three prior suspensions. The report notes that Mrs. Hill had been suspended from SCI

Huntingdon permanently in 2008 for introducing contraband, namely “implements of escape

(maps)”, but this suspension was lifted in 2010. (Docket No. 138-1, at 16). The Brumbaugh Report

also references a prior sexual conduct suspension, wherein Mrs. Hill’s visiting privileges at SCI

Forest were initially suspended on August 13, 2007, though her suspension was lifted on September

4, 2007. (Id). Lastly, the Brumbaugh Report concludes that Mrs. Hill had been previously suspended

for “disrespecting staff.” However, Defendants have since admitted that Mrs. Hill has never been

suspended for that reason. (Docket No. 138-2, at 77-78).

       Based upon his investigation and report, Defendant Brumbaugh recommended that Mrs. Hill

“be permanently suspended from visiting inmate Dwayne Hill, BQ5093.” (Docket No. 138-1, at 17).

Defendant Close, who was filling in for Superintendent Glunt, reviewed the report and suspended

Mrs. Hill’s visiting privileges at SCI Houtzdale indefinitely pending further investigation. (Docket

No. 138-1, at 30-31). The matter was then referred to DOC’s Office of Special Investigations and

Intelligence (“OSII”) for further investigation. (Close Decl., Docket No. 138-1, at 31).
                                                  6
        Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 7 of 24




       On April 12, 2012, before being made aware of the Brumbaugh Report or its

recommendation, Mrs. Hill went to visit her husband but was told that her visiting privileges were

suspended and directed to leave without further explanation. (Docket No. 149-1, at 4). Mrs. Hill

called SCI Houtzdale and spoke to Defendant Brumbaugh, who had her come back inside to discuss

her suspension. (Id. at 5). In the days that followed, Mrs. Hill received a letter dated April 12, 2012,

which informed her that her visiting privileges were being suspended indefinitely due to a pending

investigation and that any questions should be directed to Captain Brumbaugh. (Docket No. 3-1,

Exhibit 9, hereinafter the “April 12 letter”). Defendant Glunt’s name appears on the letter, but it is

signed by Defendant Close, a customary practice in the Superintendent’s absence. (Id.). Mrs. Hill

continued to speak to Defendant Brumbaugh in the following weeks, during which time Mrs. Hill

claims that Brumbaugh called her husband “a bad person, a monster, and threatened that [he] would

never get out of solitary confinement” and threatened that he “would end [her] marriage.”3 (Id.).

       In response, on June 19, 2012, Mrs. Hill filed a petition for a writ of mandamus in the

Commonwealth Court of Pennsylvania seeking to enjoin the suspension of her visiting privileges

and “direct[] Glunt to explain the basis for the suspension.”4 (Docket No. 149-1, at 5; see

Commonwealth Court Docket, Docket No. 138-1, at 19-2). Shortly thereafter, in a letter dated June

26, 2012, Defendant Glunt advised Mrs. Hill that he made the final decision to suspend her visiting

privileges indefinitely. (Docket No 138-1, at 9). Glunt did not provide Mrs. Hill with an explanation



3
  Defendant Brumbaugh denies having made these remarks. (Brumbaugh Depo., Docket No. 138-2,
at 79-80).
4
  The Pennsylvania Commonwealth Court ultimately dismissed Mrs. Hill’s petition on the merits.
See Hill v. Dep’t of Corr., No. 419 M.D. 2012, 2013 WL 3970256, at *2 (Pa. Commw. Ct.
2013), aff’d, 80 A.3d 376 (Pa. 2013).
                                                7
        Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 8 of 24




for the suspension. (See id.). Glunt has since stated that his decision was based on the OSII

investigation and the Brumbaugh Report. (Docket No. 138-1, at 25).

        On July 17, 2012, Mrs. Hill wrote to Defendant Glunt asking why her visiting privileges

were suspended. (Docket No. 138-1, at 11). Glunt responded in a letter dated July 30, 2012, which

read:

               [Y]our actions and support of your husband’s behavior poses a threat
               to the safety and security of this facility. Serious staff injury resulted
               . . . You have been suspended indefinitely on prior occasions and
               have been reinstated, only to return to behavior that poses a threat to
               the safety and security of the facility that houses your husband. The
               broad discretion shown by reinstating your visiting privilege has not
               yielded the expected positive results. As such, the suspension will
               continue.
(Docket No. 138-1 at 13).

        Mrs. Hill’s visitation privileges were ultimately restored on November 28, 2016, at which

time she was allowed non-contact visits. (Transcript of Oral Argument (hereinafter “Oral

Argument”), May 6, 2021, Docket No. 219, at 15.)

           B. Procedural History
        In November of 2013, Mrs. Hill initiated this action pro se by filing a Complaint alleging that

Defendants suspended her visiting privileges in retaliation for engaging in protected activity.

(Docket No. 3). This case has a lengthy history, having been appealed to and vacated and remanded

by the Third Circuit three times. See Hill v. Barnacle, 598 F. App’x 55 (3d Cir. 2015); Hill v.

Barnacle, 655 F. App’x 142 (3d Cir. 2016); Hill v. Barnacle, 751 F. App’x 245 (3d Cir. 2018).

        Upon the third remand, the Magistrate Judge appointed Mrs. Hill counsel and the parties

engaged in discovery. Defendants filed a Motion for Summary Judgment, which Plaintiff naturally
                                               8
         Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 9 of 24




opposed. (See Docket Nos. 135; 136; 147; 155). The Magistrate Judge issued a Report and

Recommendation, recommending that Defendants’ Motion for Summary Judgment be granted.

(Docket No. 158). Plaintiff’s Objections to the Report and Recommendation were fully briefed by

the parties. (Docket Nos. 159; 161; 166; 168). This Court ultimately granted summary judgment, in

part, as to Defendants James Barnacle, Kenneth Hollibaugh, and Heather Moore, but sustained

Plaintiff’s Objections to the Report and Recommendation and denied summary judgment as to

Defendants Glunt, Close, and Brumbaugh. (Docket Nos. 163; 169; 170). Accordingly, the matter is

set to proceed to trial against the three remaining Defendants, and the parties have filed their pretrial

statements, witness lists, and their exhibit lists, as well as their respective objections thereto. (Docket

Nos. 173; 181; 184-189; 191; 192).

        In advance of trial, Defendants have filed the two instant motions in limine. (Docket Nos.

203; 206).

    II. LEGAL STANDARD

        Defendant’s motions in limine seek to exclude proffered testimony and documentary

evidence from being admitted at the trial of this matter. The admissibility of evidence is governed by

the Federal Rules of Evidence, granting the Court discretion to “decide any preliminary question

about whether… evidence is admissible.” Fed. R. Evid. 104(a). Defendants seek to exclude the

evidence in question on the grounds of relevance. Federal Rule of Evidence 401 defines relevant

evidence as that which has any tendency to make a fact of consequence more or less probable than it

would be without the evidence. Fed. R. Evid. 401. Generally, relevant evidence is admissible, while

evidence that is not relevant is not admissible. Fed. R. Evid. 402. However, the Court also maintains

                                                    9
         Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 10 of 24




discretion to limit the admissibility of relevant evidence under Federal Rule of Evidence 403, which

provides that “[t]he court may exclude relevant evidence if its probative value is substantially

outweighed by a danger of one or more of the following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” Fed.

R. Evid. 403; see also Egan v. Delaware River Port Authority, 851 F.3d 263, 276 (3d Cir. 2017).

    III. ANALYSIS

            a. Defendants’ Motion in Limine (First)

         Defendants’ first motion challenges the relevance of the proposed testimony of eleven

witnesses that Plaintiff intends to call in order to establish her “longtime advocacy for prisoners’

rights,” as well as ten documents which Plaintiff intends to introduce to establish her prior advocacy

and history of litigation with the DOC. (Docket Nos. 185; 203). Defendants argue that none of these

witnesses or documents make a fact of consequence in this matter more or less probable, since each

witness and document fails to prove that the individual Defendants were aware of Mrs. Hill’s history

of prisoners’ rights advocacy and/or litigation involving the DOC at the time they issued the

suspension. (Docket Nos. 203; 204). Mrs. Hill responds that her history of advocacy and litigation is

the constitutionally protected conduct for which the Defendants retaliated against her, and that she

intends to use the evidence in question to show the extent of her protected activity. (Docket No.

211). She believes that breadth of her record as an advocate and litigant is itself circumstantial

evidence that the Defendants must have taken her history into account when making their decision.

(Id.).




                                                 10
       Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 11 of 24




       While Mrs. Hill’s prior involvement with various prisoner’s rights groups and her previous

lawsuits against the DOC are undoubtedly relevant to proving that she engaged in protected conduct,

much of the evidence in question is needlessly cumulative, poses a risk of confusing the issues or

misleading the jury, or is otherwise improper under the Federal Rules of Evidence. The Court will

address the witnesses and documents separately, and in turn. For the reasons that follow,

Defendants’ Motion in Limine (First) is GRANTED.

               i.       Proposed Witness Testimony

       Plaintiff seeks to call the following witnesses at trial for the following purposes, while

Defendants seek to exclude their testimony:

                    -   Shandre Delaney – History of Mrs. Hill’s advocacy and the impact the
                        suspension had on Mrs. Hill.
                    -   Roger Thomas – History of Mrs. Hill’s advocacy and the impact the
                        suspension had on Mrs. Hill.
                    -   Bret Grote – History of Mrs. Hill’s advocacy and the impact the suspension
                        had on Mrs. Hill. Mr. Grote, an attorney, would also testify as to the
                        incongruence between the magnitude of the state offense in question and the
                        resulting indefinite suspension.
                    -   John Hargreaves - History of Mrs. Hill’s advocacy and the impact the
                        suspension had on Mrs. Hill.
                    -   Jean Bickmire – No offer of proof given.
                    -   Patricia Vickers - History of Mrs. Hill’s advocacy and the impact the
                        suspension had on Mrs. Hill.
                    -   Carrington Keys - History of Mrs. Hill’s advocacy and the impact the
                        suspension had on Mrs. Hill.
                    -   Kempis Songster – No offer of proof given.
                    -   Saundra Cole - History of Mrs. Hill’s advocacy.
                    -   Theresa Warfit – No offer of proof given.


                                                 11
        Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 12 of 24




                    -   Jennifer Lahn (a.k.a. Etta Cetera) - History of Mrs. Hill’s advocacy and the
                        impact the suspension had on Mrs. Hill.
(Docket No. 185). At oral argument, counsel for Mrs. Hill indicated that most of the 11 witnesses at

issue are close, personal friends of Mrs. Hill, who have worked alongside her in the past. (Docket

No. 219, at 18-19). Each of these witnesses is listed as a “may call” witness, and counsel was unsure

of their actual availability to testify at trial. (Docket No. 219, at 12-13). Mrs. Hill does not have any

declarations, affidavits, or other form of sworn statements from these witnesses, nor were they

previously disclosed to the Defendants as potential witnesses under Federal Rule of Civil Procedure

26 so that they could be deposed.5 (Docket No. 219, at 19). Further, as indicated, Mrs. Hill has not

provided an offer of proof relating to three of the eleven witnesses, though their names appear as

potential witnesses in her Pretrial Statement. (Docket No. 173). By virtue of Mrs. Hill’s failure to

provide an offer of proof relating to Ms. Bickmire, Mr. Songster, and Ms. Warfit, their testimony

will be excluded without further analysis from the Court.




5
 As this Court has held previously, where “a party fails to provide information or identify a witness
as required by Rule 26(a) or (e), the party is not allowed to use that information or witness to supply
evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified or is
harmless.” Fed. R. Civ. P. 37(c)(1); see Nicholas v. Pa. State Univ., 227 F.3d 133, 148 (3d Cir. 2000)
(citing Konstantopoulos v. Westvaco Corp., 112 F.3d 710, 719 (3d Cir. 1997)); see also Swankler v.
Republic Food Enter. Ctr., Inc., Civ. No. 19-363, 2020 WL 7263547, at *2–3 (W.D. Pa. Dec. 10,
2020). Though Mrs. Hill appeared pro se at the start of this litigation, counsel was appointed on
October 26, 2018, and the Court granted three of Plaintiff’s motions for extension of time to
complete discovery, with the discovery period ultimately concluding on June 13, 2019. (Docket Nos.
115; 119; 120; 123-126). During that time, counsel engaged in discovery on behalf of Mrs. Hill and
had a duty to supplement any initial disclosures under Federal Rule of Civil Procedure 26(e).Thus,
even setting aside the relevance of these witnesses’ testimony, Mrs. Hill’s failure to disclose their
existence during discovery is grounds for excluding their testimony. See, e.g., Jackson v. PNC Bank,
2018 WL 513441 at *9-10 (W.D. Pa. Jan. 23, 2018)(declining to reopen discovery where the Court
granted several discovery extensions after pro se litigants retained counsel).
                                                    12
        Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 13 of 24




       Moreover, the offers of proof which have been provided are broad and virtually identical to

one another.6 (Docket No. 185). Each potential witness is identified as a longtime prisoners’ rights

advocate who has worked with Mrs. Hill, each would supposedly testify as to Mrs. Hill’s history as

an advocate, all but one would testify as to the impact that the suspension has had on her. (Id.).

When pressed at oral argument, Mrs. Hill was unable to identify any specific visits to DOC facilities

or interactions with DOC officials that the witnesses in question could testify about. (See, generally,

Docket No. 219, at 11 – 21). Cumulatively, she argued that “the witnesses will have an

understanding and knowledge about the breadth of her [Mrs. Hill’s] advocacy[…] and will be able to

supplement the information that is provided by Mrs. Hill.” (Docket No. 219, at 13-14).

       Importantly, Mrs. Hill plans to testify at trial about her history as a prisoners’ rights advocate

and litigant, as well as about the toll the suspension has taken. (Docket Nos. 173; 185). Likewise,

Mr. Hill and Ms. Pfender also plan testify about Mrs. Hill’s past activism and the impact of the

suspension. (Id.). The Defendants have not objected to Mrs. Hill and her family testifying on these

subjects. (See, generally Docket No. 203). While prior instances of Mrs. Hill’s advocacy are

certainly relevant to proving that she engaged in constitutionally protected conduct, this Court fails

to see how the witnesses in question will provide meaningful testimony beyond that which will be

provided by Mrs. Hill and her family. Similarly, while impact of the suspension on Mrs. Hill is


6
  Only Mr. Grote is unique among the proposed witnesses, as his work as an attorney on prisoners’
rights issues sets him apart from the rest. However, his work as an attorney, including previous
lawsuits against the DOC, could lead to further issues surrounding the admissibility of his testimony,
including potential questions of attorney-client privilege and potential bias. As this Court noted at
oral argument, this matter will not be permitted to devolve into a trial within the trial. (Docket No.
219, at 17). Further, Mrs. Hill indicated at oral argument that she is not seeking to qualify Mr. Grote
as an expert witness, and thus the scope of his testimony would be limited to something akin to the
other witnesses’ testimony about Mrs. Hill’s history of advocacy and the impact that the suspension
                                                   13
        Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 14 of 24




relevant to proving damages, the witnesses in question are limited to testifying about their

observations of Mrs. Hill’s demeanor,7 whereas Mrs. Hill can testify more fully as to her mental

state resulting from the suspension. See Fed. R. Evid. 602.

       Thus, in light of the proffered testimony from Mrs. Hill, Mr. Hill, and Ms. Pfender, and

absent any showing to the contrary about what relevant evidence these witnesses possess that Mrs.

Hill does not, the Court believes that the speculative relevance of their testimony is substantially

outweighed by the danger of needlessly presenting cumulative evidence under Federal Rule of

Evidence 403. As a result, the Court will GRANT Defendants’ Motion in Limine (First) to the extent

that it seeks to exclude the testimony from the eleven witnesses in question.

               ii.       Proposed Documentary Evidence

       Defendants’ first motion in limine also seeks to exclude numerous documents including:

                     -   A 2009 article from The Movement magazine concerning Mrs. Hill’s
                         testimony at a congressional hearing about prison overcrowding (Plaintiff’s
                         Proposed Exhibit 2);
                     -   Seven docket sheets from the various lawsuits filed between 2002 and 2013
                         (Plaintiff’s Proposed Exhibits 13-20); and
                     -   A 2017 article from the Philadelphia Enquirer concerning life sentences
                         given to young adult offenders, wherein Mrs. Hill is quoted regarding her
                         daughter, Ms. Pfender (Plaintiff’s Proposed Exhibit 25).



had on her. (Docket No. 219, at 18).
7
  At oral argument, Mrs. Hill’s counsel suggested that several of these witnesses could testify as to
the “impact of the suspension” on her, “including the depressive state that it put her into,” as well as
about how “when this incident occurred it essentially broke her and she had difficulty with
continuing her advocacy efforts and felt defeated and depressed for a significant period of time.”
(Docket No. 219, at 20-21). Such testimony clearly crosses the line from observation to speculation
and/or diagnosis, which is not acceptable testimony from a lay witness. See Fed. R. Evid. 602.

                                                  14
        Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 15 of 24




(Docket No. 173). Defendants argue that none of these documents are relevant because there is no

evidence of their awareness of the same, so the documents could not have informed the decision to

suspend Mrs. Hill. (Docket No. 203, at 4). Mrs. Hill counters, once again, that these documents

prove the nature and extent of her past activism and history as a litigant. (Docket No. 211, at 2).

       At the outset, the Court has little trouble excluding the 2017 article from the Philadelphia

Enquirer. Substantively, the article neither provides details about Mrs. Hill’s history as a prisoners’

rights advocate, nor does Mrs. Hill speak out in any way against the DOC in the limited portion of

the article in which she is quoted. Instead, Mrs. Hill is briefly quoted for the proposition that Ms.

Pfender was acting in self-defense during the crime for which she was convicted, as well as for the

fact that Ms. Pfender has grown into a civic leader while serving her life sentence. Quite simply, this

evidence proves nothing regarding Mrs. Hill’s history as a prisoner’s rights advocate, and it is of no

relevance to the matter at hand.

       In contrast, the 2009 article from The Movement magazine details Mrs. Hill’s testimony

about prison overcrowding at a public hearing before the Senate Judiciary Committee in November

of 2009. While the fact that Mrs. Hill testified at a congressional hearing about prison overcrowding

is relevant to establishing her history as an advocate, the substantive content of her testimony before

Congress, which is the main focus of the article, is not relevant to the present case and has potential

to confuse the jurors in this civil rights trial. Under Federal Rule of Evidence 403, the Court may

exclude relevant evidence if its probative value is substantially outweighed by its potential to

mislead the jury. Fed. R. Evid. 403. Given Mrs. Hill’s expected testimony about her history as a

prisoners’ rights advocate, which will presumably cover her appearance before Congress, the

probative value of the article in question is minimal. Accordingly, this Court believes that the
                                               15
        Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 16 of 24




potential for the article in question to mislead the jury by injecting information regarding unrelated

prisoners’ rights issues substantially outweighs the minimal probative value contained in the article.

Additionally, to the extent that Mrs. Hill wishes to use this article to prove the truth of the contents

thereof (i.e. that she testified before congress as a prisoners’ rights activist), the article is also

objectionable as hearsay. Fed. R. Evid. 801(c). Thus, although the Movement article has some

relevance, it must nonetheless be excluded from evidence as well.

        Next, the Court must decide the admissibility of the seven docket sheets which make up

Plaintiff’s proposed exhibits 14-20. Defendants argue that none of the docket sheets are relevant

because they do not reflect that any of the named Defendants was aware of the same at the time that

they decided to suspend Mrs. Hill. (Docket No. 203). Mrs. Hill argues that the docket sheets

establish her history of litigating against the DOC and its officials, and that the nature and frequency

of her suits is circumstantial evidence that Defendants would have been aware of the same. (Docket

No. 210).

        Notably, however, several of the docket sheets are not indicative of litigation history between

Mrs. Hill and the DOC and/or its officials. For example, proposed exhibits 14 and 15 show that Mr.

Hill filed suit against various DOC officials in 2002. (Plaintiff’s Proposed Exhibits 14, 15).

However, Mrs. Hill was not a party to that litigation, and Mr. Hill’s history of litigation cannot be

imputed to her. (Id.). Further, Mr. Hill’s prior lawsuit against the DOC is irrelevant, as he is not a

named plaintiff in the present matter. Similarly, proposed exhibit 18 is a docket sheet pertaining to

Mrs. Hill’s 2013 lawsuit against Governor Tom Corbett and the Chair of the Pennsylvania Board of

Probation and Parole. (Plaintiff’s Proposed Exhibit 18). Given the fact that neither the DOC nor any

of its officials are named in this suit, this exhibit lacks any probative value as it does not establish
                                                    16
        Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 17 of 24




Mrs. Hill’s history of litigation against the DOC. Thus, Plaintiff’s proposed exhibits 14, 15, and 18

are not admissible, as the information they contain is not relevant to Plaintiff’s claims in this case.

       The Court also considers Defendants’ challenge to Plaintiff’s proposed Exhibits 16 and 17,

which are docket sheets relating to a lawsuit Mrs. Hill (then known as Donna Pfender) filed against

the Secretary of the DOC, the warden of SCI Forest, and the Warden of SCI Huntingdon in 2009 in

the Middle District of Pennsylvania, as well as her subsequent appeal to the Third Circuit Court of

Appeals. Though brought against the DOC and its officials, none of the named Defendants in the

present matter appear to be involved in this suit in any manner. The docket sheets indicate that

summary judgment was granted in favor of the DOC defendants and affirmed on appeal. (Plaintiff’s

Proposed Exhibits 16, 17). Although these documents confirm that Mrs. Hill litigated claims against

the DOC in 2009, their substance is otherwise irrelevant to the case at bar. Ultimately, their

probative value is minimal given its overlap with Mrs. Hill’s testimony. In contrast to their limited

evidentiary value, these documents have significant potential to confuse the issues or mislead the

jury, as the docket sheets are comprised almost entirely of dense, legal terminology that is wholly

irrelevant to Mrs. Hill’s present lawsuit. Thus, because the probative value of Plaintiff’s proposed

exhibits 16 and 17 is substantially outweighed by their potential to confuse the issues or mislead the

jury, the Court finds that they are also inadmissible under Federal Rule of Evidence 403.

       Finally, Plaintiff’s proposed Exhibits 19 and 20 are docket sheets relating to a lawsuit Mrs.

Hill filed in this Court against the DOC and Defendant Glunt, among others, in November of 2012,

as well as her subsequent appeal to the Third Circuit Court of Appeals. The documents show that

this Court dismissed the suit due to Mrs. Hill’s lack of standing in December of 2012, and the Court

of Appeals affirmed that decision shortly thereafter. (Plaintiff’s Proposed Exhibits 19, 20).
                                            17
        Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 18 of 24




Defendants argue that this lawsuit is not relevant to the present matter because it was filed after

Glunt’s decision to suspend Mrs. Hill indefinitely in July of 2012. (Docket Nos. 203, 204). Mrs. Hill

argues that the lawsuit is relevant because she suffered the ongoing effects of Defendants’ retaliation

until her visitation rights were restored in 2016. (Docket No. 210). Defendants respond that Mrs. Hill

has failed to plead any claim relating to ongoing retaliation, and any evidence of the same should not

be considered. (Docket No. 219, at 30-31). To the extent that Mrs. Hill has not sought leave to

amend her Complaint to include a claim of ongoing retaliation, the Court agrees with Defendants’

position that any evidence presented at trial must be relevant to Defendants’ retaliatory conduct from

April through July of 2012. As such, the November 2012 lawsuit could not possibly have served as

the basis for their allegedly retaliatory conduct, nor does the docket sheet itself contain any post hoc

evidence of Defendants’ retaliatory purpose. Accordingly, Plaintiff’s proposed exhibits 19 and 20

are not relevant to the claims of retaliation, as pled, and must be excluded from evidence.

        Therefore, the Court grants Defendants’ Motion in Limine (First) as it pertains to the

documentary evidence and Plaintiff’s proposed exhibits 2, 14, 15, 16, 17, 18, 19, 20 and 25 are

excluded from trial.

            b. Defendants’ Motion in Limine (Second)

        The second motion in limine filed by Defendants concerns five letters. (Docket No. 206).

Each of the letters was written after the decision to suspend Mrs. Hill’s visiting privileges in April of

2012 but before her privileges were reinstated on November 28, 2016. One letter was written by

Mrs. Hill to a DOC official, while the other four letters were written by various DOC officials to

either Mrs. Hill or Mr. Hill. (Docket No. 206, at 2). None of these letters was written or sent by any

                                                   18
        Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 19 of 24




of the named Defendants in this matter,8 which in their opinion negates any probative value the

letters might otherwise have. (Id. at 3).

        Additionally, the parties again disagree about the relevance of the documents in question

given that they postdate Glunt’s decision to suspend Mrs. Hill indefinitely in July of 2012. For that

reason, Defendants argue that none of the letters could possibly be of any relevance to the questions

of whether the Defendants acted with retaliatory intent when suspending Mrs. Hill’s visiting

privileges. (Id. at 3-4). Mrs. Hill counters that each of the letters is relevant to proving both liability

and damages, as the retaliatory conduct by the Defendants was ongoing until her suspension was

lifted in November of 2016. (Docket No. 219, at 37, 41). Defendants respond that Mrs. Hill failed to

plead any claim relating to ongoing retaliation in her Complaint. (Docket No. 219, at 39). Indeed,

Mrs. Hill identifies three adverse actions at issue in this case: Brumbaugh’s investigation and initial

recommendation; Close’s decision to suspend Mrs. Hill pending further investigation; and Glunt’s

decision to suspend Mrs. Hill indefinitely. (Docket No. 212, at 3). Notably, Mrs. Hill does not

identify the failure to reinstate her visitation rights as an adverse action in her Complaint or in her

Response. (Docket Nos. 3; 212). However, the Court need not broadly decide the relevance of these

documents based on the dates of their creation, as it finds other reasons that each is inadmissible for

proving the Defendants’ liability.

        While Mrs. Hill correctly points out that evidence of Defendants’ conduct after making their

decision to suspend her may still be relevant to proving that they acted with retaliatory purpose at the


8 Defendant Glunt was copied on a September 23, 2013 letter from Shirley R. Moore Smeal, the
Executive Deputy Secretary of the DOC, to Dwayne Hill concerning his request to be removed from
the Restricted Release List. Otherwise, no evidence has been set forth indicating that any of the
named Defendants received or reviewed the letters in question.
                                               19
        Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 20 of 24




time they made their decision, (Docket No. 212, at 3-4), the evidence in question falls short of

meeting that standard. As Defendants noted: “A[n individual government] defendant in a civil rights

action must have personal involvement in the alleged wrongdoing; liability cannot be predicated

solely on the operation of respondeat superior. Personal involvement can be shown through

allegations of personal direction or of actual knowledge and acquiescence.” Evancho v. Fisher, 423

F.3d 347, 353 (3d. Cir. 2005) (quoting Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.1988))

(bracketed language in original). In the present case, the DOC is not a named as a defendant, and

none of the named Defendants been sued in their official capacity. (See Docket No. 3). Thus, any

evidence that Mrs. Hill seeks to offer in support of her claim that the Defendants retaliated against

her because of her protected activity must personally implicate – either directly or circumstantially –

at least one of the named Defendants. Because none of the letters in question prove that any of the

named Defendants acted with retaliatory purpose in suspending Mrs. Hill, they are not relevant to

proving the Defendants’ liability in this matter.

        Proposed exhibits 27, 28, and 36 are all letters sent from various DOC officials to Mrs. Hill

in response to her efforts to have her visitation rights reinstated. Mrs. Hill argues that all three letters

are relevant because they demonstrate the ongoing retaliatory and harassing conduct that Mrs. Hill

continued to suffer even after her reinstatement. (Docket No. 189, at 5-6, 9). However, any hostility

Mrs. Hill experienced from other DOC officials is not relevant, as neither the DOC nor the authors

of these letters are parties to this case. Further, the letters in question do not reference or otherwise

implicate any of the named Defendants, nor do they contain any other evidence which might prove

their state of mind when deciding upon Mrs. Hill’s suspension. (Plaintiff’s Proposed Exhibits 27, 28,

36).
                                                    20
        Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 21 of 24




       To the extent that Mrs. Hill argues that proposed exhibit 27 is also relevant “in that it

confirms the position of the Pennsylvania Department of Corrections as to the reasons for Plaintiff’s

indefinite suspension,” (Docket No. 189, at 5), this argument must also be rejected. First, the DOC’s

position as to the reason for Mrs. Hill’s suspension is irrelevant since the DOC is not named as a

defendant in this matter. Additionally, because Mrs. Hill seeks to use the contents of the letter to

prove the truth of the matter asserted therein (i.e. the reasons for Mrs. Hill’s suspension), it is

hearsay. Fed. R. Evid. 801(c). Further, insofar as the letter-writer references reviewing other,

unidentified records in determining the reason for Mrs. Hill’s suspension, a layered hearsay

objection may be appropriate. See Fed. R. Evid. 805.

       In reference to proposed exhibits 28 and 36, Mrs. Hill alternatively argues that they are at

least relevant to proving damages, as they demonstrate the efforts she put into having her visitation

privileges restored. (Docket No. 189, at 6, 9). Indeed, Defendants’ conceded at oral argument that

the documents probably have some probative value for this limited purpose. (Docket No. 219, at 40).

As such, while the Court finds that proposed exhibits 27, 28, and 36 are inadmissible for proving

liability, Mrs. Hill may nonetheless introduce exhibits 28 and 36 to prove damages.9

       The next letter under consideration is a September 23, 2013 letter from Shirley Moore Smeal,

an Executive Deputy Secretary with the DOC, to Mr. Hill, who was then an inmate at SCI Fayette.

(Plaintiff’s Proposed Exhibit 29). Similar to proposed exhibit 27, Mrs. Hill argues that this letter is

relevant because “it confirms the position of the Pennsylvania Department of Corrections as to the

reasons for Plaintiff’s indefinite suspension… Furthermore, [it] evidences Defendants’ ongoing


9
 Should Mrs. Hill seek to introduce proposed exhibits 28 and 36 to prove damages, a limiting
instruction will be given to the jury.
                                              21
        Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 22 of 24




retaliatory and harassing conduct towards the Plaintiff.” Once more, however, the DOC’s position as

to the reasons for Mrs. Hill’s suspension are not relevant, as the DOC is not a party to this litigation.

The comments and opinions of the other DOC officials simply cannot be imputed to the named

Defendants, who have been sued in their individual capacity. While Defendant Glunt is copied on

this letter, the contents offer no insight into his state of mind or other evidence which shows a

retaliatory intent on his part at the time the decision was made to suspend Mrs. Hill. Moreover, once

again, to the extent that Mrs. Hill intends to introduce this letter for the truth of its contents (i.e. that

the reasons for her suspension are the reasons given in the letter), it is hearsay. Fed. R. Evid. 801(c).

Accordingly, Plaintiff’s proposed exhibit 29 is not admissible.

        Finally, Mrs. Hill seeks to introduce a ten-page letter that she sent to John Wetzel, the

Secretary of the DOC, on November 19, 2013. (Plaintiff’s Proposed Exhibit 41). Mrs. Hill did not

copy any of the named Defendants on this letter, and her letter is filled with hearsay, irrelevant

information, and her own opinion of the events surrounding her suspension. (Id.). In addition, the

letter itself is hearsay under Federal Rule of Evidence 801(c) to the extent that Mrs. Hill seeks to use

the truth of her own prior statements “to rebut the purported reasons for Plaintiff’s indefinite

suspension.” (Docket No. 189, at 13). In this Court’s estimation, this letter has no probative value as

to the Defendants’ state of mind in suspending Mrs. Hill and should be excluded.

        Ultimately, each of the five letters which are the subject of Defendants’ Motion in Limine

(Second) are inadmissible to prove Defendants’ liability, for the reasons given. However, Plaintiff’s

proposed exhibits 28 and 36 may be used as evidence of Mrs. Hill’s damages, as they demonstrate

the efforts she undertook to have her visitation rights reinstated. Accordingly, Defendants’ Motion in

Limine (Second) is granted in part, and denied in part.
                                                22
Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 23 of 24




                               23
       Case 2:13-cv-01604-NBF Document 221 Filed 08/02/21 Page 24 of 24




   IV. CONCLUSION

       For all of the foregoing reasons, Defendants’ Motion in Limine (First) is GRANTED in its

entirety. Defendants’ Motion in Limine (Second) is GRANTED in part, to the extent that none of the

documents in question may be admitted to prove Defendants’ liability, and DENIED in part, to the

extent that proposed exhibits 28 and 36 may be used solely for the purpose of proving Mrs. Hill’s

damages.




                                             s/Nora Barry Fischer
                                             Nora Barry Fischer
                                             Senior U.S. District Judge


Dated: August 2, 2021
cc/ecf: All counsel of record




                                               24
